AILSHIE, J.
— This is an appeal from an order refusing to grant an injunction. The plaintiff, who alleges that he is a citizen and taxpayer of the defendant village, filed his verified complaint, alleging the corporate existence of the village of Grangeville, and that the other defendants are the - officers of the said village; that on the seventh day of June, 1902, the board of trustees of said village duly passed an ordinance entitled “An ordinance providing for the issuing of municipal coupon bonds for the purpose of providing funds for the erection of a village hall and office building, and to purchase a building site therefor; to provide for submitting the question of issuance of said bonds to a vote of the electors of said village, and calling a special election therefor,” numbered Ordinance 78 of said village, and thereafter duly published the same; “that pursuant to said ordinance said board of trustees caused to be published in the Tdaho County Free Press,’ a newspaper published in said village, a notice of the election provided for by said ordinance for the full period of thirty days immediately preceding the said day so fixed by the said ordinance for the said special election”; that on the fifteenth day of July, 1902, and in pursuance of the provisions of said ordinance, an election was held for the purpose of voting upon the proposition of issuing the coupon bonds of said municipality to the amount of $5,000, and that at such election the vote resulted in favor of issuing the same; “that on the nineteenth day of July, 1902, said board of trustees caused a notice of their intention to issue said coupon bonds to be published”; and that said officers*“propose and threaten to issue the said coupon bonds.” To this complaint are attached, as exhibits, copies of said ordinance and notices. Defendants demurred to the complaint upon the grounds that same does not state facts sufficient to constitute a cause of action. Upon this verified complaint and demurrer *787thereto, and after due notice of motion, the plaintiff applied to the court for an injunction restraining the sale of said bonds pending said action. After a hearing the court refused to grant a restraining order, and plaintiff appeals from the order.
Appellant assigns errors as follows: 1. There is no authority under the constitution or laws of the state of Idaho authorizing villages to issue bonds for any purpose whatever; 2. That Ordinance No. 78 of said village is insufficient, both in substance and in form, to authorize the issuance of said bonds; 3. That the notice of election provided for by said Ordinance No. 78 is insufficient both in substance and in form, and that the publi-1 cation of said notice for five consecutive issues of a weekly paper as provided for by said ordinance, and as in fact published, does not constitute thirty days’ notice; 4. That the form of ballot provided for by the laws of the state of Idaho and by said Ordinance No. 78, and used in the voting at said election, is so ambiguous as not to express the intention of the voter, and is void; 5. That the notice of intention to issue and negotiate said bonds, and inviting bids therefor, is insufficient, both in substance and in form, and does not authorize said village toi accept any bid in response thereto, nor to issue bonds in accordance therewith. We will consider the errors charged in the order of their assignment.
1. It is urged by counsel for appellant that since the act of the legislature approved February 2, 1899, providing “for the issue and sale of municipal coupon bonds, by incorporated cities and towns,” etc., does not specify villages, they are therefore* prohibited the rights and powers of “cities and towns.” Title 13 of the Political Code (Revised Statutes of 1887) is devoted to “towns and villages,” and section 2224 thereof specifically provides that the inhabitants petitioning to be incorporated, upon compliance with the statutory requirements, may be incorporated as a “town or village.” Following this legislation, and in 1889, the constitutional convention adopted article 12 of the constitution, prescribing powers and duties of municipal corporations, and in section 1 thereof it provides that: “The legislature shall provide by general laws for the incorporation, organization and classification of the cities and towns in propor*788tion to the population, which laws may be altered, amended or repealed by the general laws. ’ Cities and towns heretofore incorporated may become organized under such general laws, whenever a majority of the electors at a general election, shall so determine, under such provision therefor as may be made by the legislature.” The first legislature which convened in 1890 in pursuance of the provisions of this section of the constitution passed an act “to amend title 13 of the Bevised Statutes, entitled, ‘Towns and Villages/” which was approved March 7, 1891 (Sess.* Laws 1890-91, p. 159), and throughout the act used the words “city, town or village,” and “city or town,” indiscriminately, and apparently without any purpose to make a distinction between the words “town” and “village.” Nowhere in the statutes is any different method provided for incorporating towns than for incorporating villages, and nowhere are different powers granted. By act approved February 2, 1899 (Sess. Laws 1899, p. 29), the legislature provided: “Section 1. That every city or town incorporated under the laws of the territory of Idaho, or of the state of Idaho, shall have power and authority to issue municipal coupon bonds,” etc. In the light of this legislation, we are of the opinion that the legislature has used the words “town” and “village” as synonymous terms, and that, in granting authority to towns to issue municipal coupon bonds, villages are included, and the same authority -granted thereto. The defendant village, upon being incorporated by order of the board of commissioners, might have been named the “Town of Grangeville” with the same authority and propriety that it was called the “Village of Grangeville.” Any municipal subdivision of the county less than a city is included within either of the terms “town” or “village,” as is clearly apparent from the legislation of this state from the adoption of the Bevised Statutes of 1887 to the present. Our interpretation of these statutes is borne out by the following authorities: Town of Enfield v. Jordan, 119 U. S. 680, 7 Sup. Ct. Rep. 358, 30 L. ed. 523; 26 Am. & Eng. Ency. of Law, 99; Black’s Law Dictionary, 1180.
.2. We have carefully examined Ordinance No. 78, pleaded, *789and consider it sufficient to authorize the election, and issuance and sale of bonds voted at such election.
3. This assignment is without merit. Paragraph 5 of the complaint alleges that the publication of notice was for the “full period of thirty days,” and this allegation stands admitted.
4. The ballot which the record shows was used is in the exact language of the statute (section 2 of an “Act to provide for issue and sale of municipal coupon bonds,” etc., approved February 2, 1899; Sess. Laws 1899, p. 3Ó), and, we think, is sufficient. It is not claimed that the ballots were so ambiguous as to deprive anyone of his right to vote, nor that the vote of anyone, as marked by him, was not counted by the election board as the voter had intended to vote.
5. The notice of intention to issue and negotiate said bonds, and inviting bids therefor, is sufficient. It contains all the statutory requirements.
The complaint does not state a cause of action, and the district judge properly refused to grant the injunction prayed for. The judgment and order are affirmed, with costs to respondents.
Sullivan, C. J., and Stoekslager, J., concur.